DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipton (US 3,966,113).
Regarding claim 1, Tipton teaches a pocket capable of being hung for point-of-sale display, the pocket comprising: a front panel 14 (Fig. 2) having a top edge, a bottom edge and lateral side edges; an upper rear panel 38 and a lower rear panel 34 connected to the top and bottom edges respectively of the front panel along first and second fold lines (and via panels 20 and 22), the upper and lower rear panels being configured to fold towards the front panel to form a pocket with open sides (not shown, but folding the upper and lower panels first would produce such a pocket with open sides); and first and second side flaps 16+26 and 18+24 connected to the lateral side edges of front panel, each side flap being configured to fold inwardly and join with both the upper and lower rear panels to enclose the open sides of the pocket (Fig. 1); the upper and lower rear panels sized with the upper and lower rear panels non-overlapping when folded together and extending over the front panel (Fig. 1); an adhesive 
Regarding claim 2, Tipton teaches the upper rear panel 38 and lower rear panel 36 include outer ends and are configured so that the outer ends meet along a parting line (at 40; Fig. 1) that extends transversely relative to the hanging pocket when the upper rear panel and lower rear panel are folded to form the pocket.
Regarding claim 3, Tipton teaches each of the side flaps comprises: a first portion 16 and 18 (Fig. 2) connected to one of the lateral side edges of the front panel 14 along a primary fold line and configured to fold upward from the front panel into a plane generally perpendicular to the front panel (Fig. 3); and a second portion 24 and 26 connected to the first portion along a secondary fold line and configured to fold into a plane generally parallel to the front panel.
Regarding claim 11, Tipton teaches the parting line 40 extends over a central section of the front panel and is spaced away from both the top edge and the bottom edge (Fig. 1).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tipton (US 3,966,113) as applied to claim 3 above, and further in view of Berthold (EP 2,030,913 A1).
Regarding claim 4, Tipton does not teach an adhesive securing the upper panel.  Berthold teaches an analogous package having a tuck flap and teaches using an upper rear panel with separable areas 20 and 30 that adhesively attach to side flaps (Fig. 2c) to allow the package to be sealed shut while still having the ability to be a reusable closure (0011).  It would have been obvious to one ordinary skill in the art to modify the structure of Tipton to include equivalent portions 20 and 30 and tear lines for that purpose.
Regarding claim 5, Tipton modified by Berthold teaches the adhesive comprises a first adhesive area on the second portion of each side flap for securing the side flap to the upper rear panel and a second adhesive area on the second portion of each side flap for securing the side flap to the lower rear panel (as the upper and lower panels do not overlap; it would be two separate areas).
Regarding claim 6, Tipton modified by Berthold teaches the first and adhesive areas are disposed on opposite sides of the parting line to form an adhesive free area along the parting line (as the upper and lower panels do not overlap; both upper and lower panels being secured by adhesive would inherently teach this limitation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tipton (US 3,966,113) as applied to claim 1 above, and further in view of Makofsky et al. (US 6,564,994 B2).  Tipton does not teach the front panel includes a window enabling a consumer to see a product contained in the hanging pocket.  Makofsky teaches an analogous shipping packaging and teaches providing a window (Fig. 10) in the front panel to reveal an address enclosed on an article inside the container (col 3 lines 13-16).  It would have been obvious to one of ordinary .

Allowable Subject Matter
Claims 12-18 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/25/2021 regarding the rejection under 35 USC 102 over Tipton (US 3,966,113) have been fully considered but they are not persuasive.  Applicant argues that Tipton does not teach the limitation ‘an adhesive positioned on an outer side of the side flaps that faces outwardly away from the front panel’ and argues that Tipton teaches an adhesive strip on the inside surface of a bottom panel.  The rejected claims are directed at a hanging pocket, not a blank for forming a hanging pocket.  The glue strip of Tipton, while located the bottom flap facing inward in the blank form, is attached to the outer facing surface of the side flaps.  In the constructed arrangement, this adhesive functions to attach an outer side of the side flaps that faces outwardly away from the front panel to the inner surface of the bottom flap.  In the constructed pocket form, the adhesive is positioned on an outer side of the side flaps that faces outwardly away from the front panel, and therefore Tipton anticipates the claim.  Where applicant intends for this limitation to be interpreted that it is the adhesive that In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113.  
Applicant’s arguments, see Remarks pages 9-11, filed 08/25/2021, with respect to claims 12-18 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 12-18 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734